                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                                            )
           Plaintiff,                       )
                                            )
      v.                                    )   Case No. 4:16cv01263SNLJ
                                            )
APPROXIMATELY THIRTY                        )
THOUSAND DOLLARS U.S.                       )
CURRENCY, et al.                            )
                                            )
           Defendant.                       )

                          MEMORANDUM AND ORDER

      This matter is before the Court on the government’s motion to compel claimant

Vladimir Shamis to answer the government’s Special Interrogatories. The government

served the Special Interrogatories on August 31, 2017 and again on November 5, 2018.

The most recently served interrogatories were due to be answered by December 10, 2018,

but claimant has not responded. The government filed its motion to compel a response

on January 29, 2019. Claimant has not responded to the motion, and the time for doing

so has passed. The motion will be granted. Should claimant fail to comply with this

Order, the Claimant’s claim and answer may be stricken.

      Accordingly,

      IT IS HEREBY ORDERED that the government’s motion to compel (#36) is

GRANTED.
      IT IS FURTHER ORDERED that claimant Vladimir Shamis shall answer the

government’s Special Interrogatories by March 29, 2019.

      Dated this 14th     day of March, 2019.




                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                          2
